
	
		IIA
		Calendar No. 88
		112th CONGRESS
		1st Session
		S. J. RES. 20
		[Report No. 112–27]
		
		IN THE SENATE OF THE UNITED STATES
		
			June 21 (legislative day, June 16),
			 2011
			Mr. Kerry (for himself,
			 Mr. McCain, Mr.
			 Levin, Mr. Kyl,
			 Mr. Durbin, Mrs. Feinstein, Mr.
			 Graham, Mr. Lieberman,
			 Mr. Blunt, Mr.
			 Cardin, Mr. Kirk,
			 Mr. Franken, and
			 Mr. Nelson of Florida) introduced the
			 following joint resolution; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			June 29, 2011
			Reported by Mr. Kerry,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		JOINT RESOLUTION
		Authorizing the limited use of the United
		  States Armed Forces in support of the NATO mission in Libya.
	
	
		Whereas peaceful demonstrations that began in Libya,
			 inspired by similar movements in Tunisia, Egypt, and elsewhere in the Middle
			 East, quickly spread to cities around the country, calling for greater
			 political reform, opportunity, justice, and the rule of law.
		Whereas Muammar Qaddafi, his sons, and forces loyal to
			 them responded to the peaceful demonstrations by authorizing and initiating
			 violence against civilian non-combatants in Libya, including the use of
			 airpower and foreign mercenaries;
		Whereas, on February 25, 2011, President Barack Obama
			 imposed unilateral economic sanctions on, and froze the assets of, Muammar
			 Qaddafi and his family, as well as the Government of Libya and its agencies to
			 hold the Qaddafi regime accountable for its continued use of violence against
			 unarmed civilians and its human rights abuses and to safeguard the assets of
			 the people of Libya;
		Whereas, on February 26, 2011, the United Nations Security
			 Council passed Resolution 1970, which mandates international economic sanctions
			 and an arms embargo;
		Whereas, in response to Qaddafi’s assault on civilians in
			 Libya, a no-fly zone in Libya was called for by the Gulf
			 Cooperation Council on March 7, 2011; by the head of the Organization of the
			 Islamic Conference on March 8, 2011; and by the Arab League on March 12,
			 2011;
		Whereas Qaddafi’s advancing forces, after recapturing
			 cities in eastern Libya that had been liberated by the Libyan opposition, were
			 preparing to attack Benghazi, a city of 700,000 people and the seat of the
			 opposition government in Libya, the Interim Transitional National
			 Council;
		Whereas Qaddafi stated that he would show no
			 mercy to his opponents in Benghazi, and that his forces would go
			 door to door to find and kill dissidents;
		Whereas, on March 17, 2011, the United Nations Security
			 Council passed Resolution 1973, which mandates all necessary
			 measures to protect civilians in Libya, implement a no-fly
			 zone, and enforce an arms embargo against the Qaddafi regime;
		Whereas President Obama notified key congressional leaders
			 in a meeting at the White House on March 18, 2011, of his intent to begin
			 targeted military operations in Libya and made clear that the United States
			 is not going to deploy ground troops into Libya;
		Whereas the United States Armed Forces, together with
			 coalition partners, launched Operation Odyssey Dawn in Libya on March 19, 2011,
			 to protect civilians in Libya from immediate danger and enforce an arms embargo
			 and a no-fly zone;
		Whereas, on March 28, 2011, President Obama stated,
			 America has an important strategic interest in preventing Qaddafi from
			 overrunning those who oppose him. A massacre would have driven thousands of
			 additional refugees across Libya’s borders, putting enormous strains on the
			 peaceful—yet fragile—transitions in Egypt and Tunisia. The democratic impulses
			 that are dawning across the region would be eclipsed by the darkest form of
			 dictatorship, as repressive leaders concluded that violence is the best
			 strategy to cling to power … So while I will never minimize the costs involved
			 in military action, I am convinced that a failure to act in Libya would have
			 carried a far greater price for America.;
		Whereas, on March 31, 2011, the United States transferred
			 authority for Operation Odyssey Dawn in Libya to NATO command, with the mission
			 continuing as Operation Unified Protector;
		Whereas, in a letter to joint bipartisan congressional
			 leaders on May 20, 2011, President Obama expressed support for a Senate
			 resolution on the use of force in Libya and stated that, Since April 4,
			 U.S. participation has consisted of: (1) non-kinetic support to the NATO-led
			 operation, including intelligence, logistical support, and search and rescue
			 assistance (2) aircraft that have assisted in the suppression and destruction
			 of air defenses in support of the no-fly zone and (3) since April 23, precision
			 strikes by unmanned aerial vehicles against a limited set of clearly defined
			 targets in support of the NATO-led coalition's efforts.; and
		Whereas, on June 9, 2011, Secretary of State Hillary
			 Clinton recognized the Transitional National Council as the legitimate
			 interlocutor for the Libyan people during this interim period.: Now,
			 therefore, be it
		
	
		1.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the men and women
			 of the United States Armed Forces and coalition partners who are engaged in
			 military operations to protect the people of Libya have demonstrated
			 extraordinary bravery and should be commended;
			(2)the United States
			 Government should continue to support the aspirations of the people of Libya
			 for political reform and self-government based on democratic and human
			 rights;
			(3)the goal of United
			 States policy in Libya, as stated by the President, is to achieve the departure
			 from power of Muammar Qaddafi and his family, including through the use of
			 diplomatic and economic pressure, so that a peaceful transition can begin to an
			 inclusive government that ensures freedom, opportunity, and justice for the
			 people of Libya; and
			(4)the funds of the Qaddafi regime that have
			 been frozen by the United States should be returned to the people of Libya for
			 their benefit, including humanitarian and reconstruction assistance, and the
			 President should explore the possibility with the Transitional National Council
			 of using some of such funds to reimburse NATO countries for expenses incurred
			 in Operation Odyssey Dawn and Operation Unified Protector;
			(3)the military goals of
			 United States policy in Libya are to protect civilians and enforce the terms of
			 United Nations Security Council Resolution 1973 (2011), which require—
				(A)that all attacks against
			 civilians in Libya must stop;
				(B)that Muammar Qaddafi stop
			 his troops from advancing on Benghazi, pull them back from Ajdabiya, Misrata,
			 and Zawiya and other cities, and establish water, electricity, and gas supplies
			 to all areas; and
				(C)that humanitarian
			 assistance be allowed to reach the people of Libya;
				(4)the political goals of
			 United States policy are to achieve the departure from power of Muammar Qaddafi
			 and his family, including through the use of diplomatic and economic pressure,
			 so that a peaceful transition can begin to an inclusive government that ensures
			 freedom, opportunity, and justice for the people of Libya;
			(5)the funds of the
			 Qaddafi regime that have been frozen by the United States should be used to
			 reimburse the United States, as a NATO member, for expenses incurred in
			 connection with Operation Odyssey Dawn and Operation Unified Protector, and for
			 humanitarian and reconstruction assistance; and to ensure full payment of
			 awards as issued by the Foreign Claims Settlement Commission; and
			(6)the costs associated with
			 the reconstruction and stabilization of Libya following the conflict there
			 should be borne primarily by the people of Libya and by the members of the
			 League of Arab States, which requested military intervention in Libya.
			2.Authorization
			 for the limited use of United States Armed Forces in Libya
			(a)AuthorityThe
			 President is authorized to continue the limited use of the United States Armed
			 Forces in Libya, in support of United States national security policy
			 interests, as part of the NATO mission to enforce United Nations Security
			 Council Resolution 1973 (2011) as requested by the Transitional National
			 Council, the Gulf Cooperation Council, and the Arab League.
			(b)Expiration of
			 AuthorityThe authorization for such limited use of United States
			 Armed Forces in Libya expires one year after the date of the
			 enactment of this joint resolution expires on the date that NATO operations end
			 or one year after the date of the enactment of this joint resolution, whichever
			 comes first.
			(c)War Powers Resolution
			 requirements
				(1)Specific statutory
			 authorizationConsistent with section 8(a)(1) of the War Powers
			 Resolution (50 U.S.C. 1547(a)(1)), Congress declares that this section is
			 intended to constitute specific statutory authorization within the meaning of
			 section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)).
				(2)Applicability of other
			 requirements
					(A)Rule of
			 constructionNothing in this joint resolution supersedes any
			 requirement of the War Powers Resolution (50 U.S.C. 1541 et seq.).
					(B)Engagement in
			 hostilitiesUnited States military operations in Libya since
			 April 4, 2011, which have included non-kinetic support to the NATO-led
			 operations, including intelligence, logistical support, and search and rescue
			 assistance, United States aircraft assisting in the suppression and destruction
			 of air defenses in support of the no-fly zone, and precision strikes by
			 unmanned aerial vehicles, constitute hostilities within the meaning of the War
			 Powers Resolution, and may be carried out only under the conditions specified
			 in section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)).
					(d)Restriction
				(1)In
			 generalExcept as provided in paragraph (2), none of the funds
			 appropriated under any provision of law may be obligated or expended for the
			 purpose of—
					(A)deploying units or
			 members of the United States Armed Forces on the ground in Libya for the
			 purposes of engaging in ground combat operations, or participating in
			 stabilization or international peacekeeping operations following the removal of
			 Muammar Qaddafi from government and during the transition to a new government
			 in Libya;
					(B)awarding a contract to a
			 private security contractor to conduct any activity on the ground in Libya;
			 or
					(C)otherwise establishing or
			 maintaining any presence of units or members of the United States Armed Forces
			 or private security contractors on the ground in Libya.
					(2)ExceptionNotwithstanding
			 paragraph (1), funds may be obligated or expended to take an action otherwise
			 prohibited under such paragraph—
					(A)for the immediate
			 personal defense of United States Government officials (including diplomatic
			 representatives) or for rescuing members of NATO forces from imminent danger;
			 or
					(B)if, prior to such
			 action—
						(i)the President determines
			 and certifies to Congress that the action is necessary; and
						(ii)legislation is enacted
			 specifically authorizing such action.
						3.Opposition to
			 the use of United States ground troopsConsistent with the policy and statements of
			 the President, Congress does not support deploying, establishing, or
			 maintaining the presence of units and members of the United States Armed Forces
			 on the ground in Libya unless the purpose of the presence is limited to the
			 immediate personal defense of United States Government officials (including
			 diplomatic representatives) or to rescuing members of NATO forces from imminent
			 danger.
		4.Reports to
			 CongressThe President shall
			 consult frequently with Congress regarding United States efforts in Libya,
			 including by providing regular briefings and reports as requested, and
			 responding to inquiries promptly. Such briefings and reports shall
			 be delivered to Congress not
			 later than 15 days after the date of the enactment of this joint resolution,
			 and every 30 days thereafter, and shall include the following
			 elements:
			(1)An updated
			 description of United States national security interests in Libya.
			(2)An updated
			 statement of United States policy objectives in Libya, both during and after
			 Qaddafi’s rule, and a detailed plan to achieve them.
			(3)An updated and
			 comprehensive list of the activities of the United States Armed Forces in
			 Libya.
			(4)An updated and
			 detailed assessment of the groups in Libya that are opposed to the Qaddafi
			 regime, including potential successor governments.
			(5)A full and
			 updated explanation of the President's legal and constitutional rationale for
			 conducting military operations in Libya consistent with the War Powers
			 Resolution (50 U.S.C. 1541 et seq.).
			5.Report on costs and
			 impact of military operations
			(a)ReportNot
			 later than 15 days after the enactment of this joint resolution and every 30
			 days thereafter, the President shall submit to the President of the Senate and
			 the Speaker of the House of Representatives a report containing the following
			 information:
				(1)The total cost incurred
			 by the United States Government in connection with military operations in Libya
			 since their commencement on March 19, 2011.
				(2)The total cost incurred
			 by the United States Government in connection with military operations in Libya
			 during the preceding 30 days.
				(3)The sources and amounts
			 of any reimbursements the United States has received from other countries for
			 costs it has incurred in connection with military operations in Libya since
			 their commencement on March 19, 2011.
				(4)A list of United States
			 Government direct spending programs whose budgetary resources will be reduced
			 to pay for any unreimbursed costs associated with United States military
			 operations in Libya since their commencement on March 19, 2011, and the amount
			 by which the budgetary resources of each such program shall be reduced.
				(5)An assessment of the
			 impact of United States military operations in Libya on the capacity and
			 resources of the United States military to carry out effective United States
			 military operations against al Qaeda and the Taliban pursuant to the
			 Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541
			 note), passed in the aftermath of the September 11, 2001, terrorist
			 attacks.
				(6)An assessment of the
			 impact of military operations in Libya conducted by NATO member countries on
			 the capacity and resources of NATO member countries to participate effectively
			 in other NATO operations, including in Afghanistan.
				(b)SunsetThe
			 requirement in subsection (a) shall terminate 30 days after the President
			 notifies the President pro tempore of the Senate and the Speaker of the House
			 of Representatives in writing that United States military operations in Libya
			 have ended.
			6.Investigation
			 of terrorist attacks against the United States attributable to the government
			 of Muammar Qaddafi
			(a)Continuing
			 investigationThe President shall continue any investigative
			 activities of any Federal agencies with regard to the bombing of Pan Am flight
			 103 and any other terrorist attacks attributable to the government of Muammar
			 Qaddafi against United States citizens, with the goal of determining the
			 identities of the individuals responsible for the attacks and bringing such
			 individuals to justice.
			(b)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this joint resolution, and annually thereafter, the President shall submit
			 to Congress a report on investigative activities described in subsection (a),
			 including the following elements:
					(A)A description of efforts
			 by the President to ascertain information through all available channels,
			 including inquiries with members of the Transitional National Council and any
			 successor government in Libya, about the bombing of Pan Am flight 103 and other
			 terrorist attacks attributable to the government of Muammar Qaddafi against
			 United States citizens, with the goal of determining the identities of persons
			 who have knowledge about such attacks or were involved in the planning,
			 execution, or cover-up of the attacks.
					(B)An assessment of the
			 cooperation of the Transitional National Council and any successor government
			 in Libya in ascertaining such information and in facilitating access to
			 necessary persons and documents related to the bombing of Pan Am flight 103 and
			 other terrorist attacks attributable to the government of Muammar Qaddafi
			 against United States citizens.
					(2)FormThe
			 report required under paragraph (1) shall be unclassified, but may contain a
			 classified annex.
				(c)Cooperation
				(1)In
			 generalThe President shall urge the Transitional National
			 Council and any successor government of Libya to cooperate with and participate
			 in the investigative activities described in subsection (a).
				(2)Consideration of
			 cooperation in certain future decisionsThe President shall
			 consider the cooperation by the Transitional National Council and any successor
			 government of Libya with respect to the investigative activities described in
			 subsection (a) when making decisions about the distribution of confiscated
			 property and the provision of United States assistance to the successor
			 government.
				
	
		June 29, 2011
		Reported with amendments
	
